Title: To John Adams from Josiah, III Quincy, 1 November 1796
From: Quincy, Josiah, III
To: Adams, John



Sir—
Boston. 1st. Nov. 1796—

The last time I had the honor of being at your house your lady intimated to me, it would be agreeable to you, to peruse the enclosed paper for a few subsequent weeks. I then promised her I would transmit mine, as it was of no use to me. But it escaped my memory until this moment. I now take the liberty to comply with her request. When you find me a subscriber to this paper, I hope you will not consider me, as a patron of its principles, or attribute it to any low search for popularity among its dirty sources. In Justice to myself you will allow me to say that very different, &, I trust, laudable motives, are my inducements; although I dare not presume so far upon your patience, particularly to mention them—With very great respect / I am, Sir, your most obedt. / and humble Servt.
Josiah Quincy